

117 HR 3133 IH: National Secure Data Service Act
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3133IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. Beyer introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a National Secure Data Service, and for other purposes.1.Short titleThis Act may be cited as the National Secure Data Service Act.2.National secure data service(a)In generalThe Director, in consultation with the Chief Statistician of the United States, shall establish a demonstration project to develop, refine and test models to inform the full implementation of the Commission on Evidence-Based Policymaking recommendation for a government-wide data linkage and access infrastructure for statistical activities conducted for statistical purposes, as defined in chapter 35 of title 44, United States Code.(b)EstablishmentNot later than one year after the date of enactment of this Act, the Director shall establish a National Secure Data Service demonstration project. The National Secure Data Service demonstration project shall be—(1)aligned with the principles, best practices, and priority actions recommended by the Advisory Committee on Data for Evidence Building, to the extent feasible; and(2)operated directly by or via a contract that is managed by the National Center for Science and Engineering Statistics.(c)DataIn carrying out this subsection, the Director shall engage with State and federal agencies to collect, acquire, analyze, report, and disseminate statistical data in the United States and other nations to support governmentwide evidence-building activities consistent with the Foundations for Evidence-Based Policymaking Act of 2018.(d)Privacy and confidentiality protectionsIf the Director issues a management contract under subsection (b), the awardee shall be designated as an agent under chapter 35 of title 44, United States Code Subchapter III, section 3561 et seq., with all requirements and obligations for protecting confidential information delineated in the Confidential Information Protection and Statistical Efficiency Act of 2018 and the Privacy Act of 1974.(e)TechnologyIn carrying out this subsection, the Director shall consider application and use of systems and technologies that incorporate protection measures to reasonably ensure confidential data and statistical products are protected in accordance with obligations under chapter 35 of title 44, United States Code, subchapter III, section 3561 et seq., including systems and technologies that ensure raw data and other sensitive inputs are not accessible to recipients of statistical outputs from the National Secure Data Service demonstration project.(f)TransparencyThe National Secure Data Service established under subsection (b) shall maintain a public website with up-to-date information on supported projects.(g)ReportNot later than 2 years after the date of enactment of this Act, the National Secure Data Service demonstration project established under subsection (b) shall submit a report to Congress that includes—(1)a description of policies for protecting data, consistent with applicable Federal law;(2)a comprehensive description of all completed or active data linkage activities and projects;(3)an assessment of the effectiveness of the demonstration project for mitigating risks and removing barriers to a sustained implementation of the National Secure Data Service as recommended by the Commission on Evidence-Based Policymaking; and(4)if deemed effective by the Director, a plan for scaling up the demonstration project to facilitate data access for evidence building while ensuring transparency and privacy.(h)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this subsection $56,000,000 for each of fiscal years 2022 through 2026.